        Case 1:19-cv-02946-KPF Document 62 Filed 06/25/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SUSANNE ERDE and MICHAEL ERDE,
individually and as parents and natural
guardians of J.E.,

                          Plaintiffs,                19 Civ. 2946 (KPF)
                   -v.-                                    ORDER
NEW YORK CITY DEPARTMENT OF
EDUCATION,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      On May 18, 2020, the United States Court of Appeals for the Second

Circuit issued its decision in Ventura de Paulino v. New York City Department of

Education, --- F.3d ---, 2020 WL 2516650 (2d Cir. May 18, 2020). On May 19,

2020, the Court issued an Order requiring the parties to file letter briefs

addressing how that decision impacted the viability of Plaintiffs’ Complaint.

(Dkt. #57). On May 29, 2020, Plaintiffs filed a letter in which they did not

explain how their Complaint would remain viable following the de Paulino

decision, but instead argued that the decision was not yet binding in light of

petitions for a panel rehearing and a petition for a rehearing en banc filed by

the petitioners in de Paulino and tandem cases associated with it. (Dkt. #58).

      On June 9, 2020, the Court stayed this proceeding in light of the

petitions for rehearing. (Dkt. #61). On June 22, 2020, the Second Circuit

denied the petitions for a panel rehearing and a petition for a rehearing en

banc. Accordingly, Plaintiffs are hereby ORDERED to file a supplemental letter
         Case 1:19-cv-02946-KPF Document 62 Filed 06/25/20 Page 2 of 2



brief on or before July 3, 2020, in which Plaintiffs are instructed to address

how the decision in Ventura de Paulino impacts the viability of Plaintiffs’

Complaint.

SO ORDERED.

Dated:       June 25, 2020
             New York, New York             __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge




                                        2
